The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     January 29, 2015

                                   No. 04-02-00864-CR

                                Mario Limone SAUCEDO,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 198th Judicial District Court, Menard County, Texas
                                 Trial Court No. 02-1892
                       Honorable Emil Karl Prohl, Judge Presiding


                                      ORDER
     The Appellant’s Amended Motion to File for Rehearing is DISMISSED FOR LACK OF
JURISDICTION.



      It is so ORDERED on the 29th day of January, 2015.

                                                             PER CURIAM

ATTESTED TO:      ____________________________
                  Keith E. Hottle
                  Clerk of Court
      .